Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 4 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 4 September 1778
      
      Our friend and I propose to undertake an initiative in regard to his town more ambitious than any yet attempted. With God’s help and that of our enemies, who further our strategy by continuing to mistreat this Republic, we hope that it will lead us into the final, great phase of establishing a perfect union between the two sisters. To achieve this we must give our friend additional material, beyond what he has received from me, so that he can deal successfully with that part of his city’s Regency that he has not yet approached. Here is what is needed. Please send me, as soon as possible, an ostensible letter in which should be enclosed either a proposal for a general treaty of amity and commerce, such as would conform to the wishes of the United States, or a declaration that the Republic is desired to conclude with the United States a treaty similar to that with France, which would serve as a basic model, and with such appropriate modifications as might be required by the locations of the contracting parties. I communicated this plan to the Grand Facteur, who not only approved it completely, but thinks that no time should be lost. Your response, if you send it at once, will arrive just as the Assembly of the States of Holland adjourns, and our friend will be able to begin proceed­ings with his city immediately. Therefore, gentlemen, please be prompt and make it possible for me to strike while the iron is hot. The plan is very auspicious because then it would no longer be America soliciting, but the city pressing for it to happen. I can assure you that our friend is as enthusiastic as I am about this project. He has composed a most important document, which cites the city’s reasons for refusing to increase the troops, the contradictions into which they have all fallen here in their demands and circular letters on the subject, and the true state and real interests of the Republic. The conclusion to this document, which will be offered for insertion in the Public Acts of the Republic, is a protest against all that might prove detrimental to the Republic in the present circumstances. The merchants of Amsterdam were advised, and readily agreed, to submit to paying double tonnage and poundage in order to equip, at their expense, 15 men-of-war to provide themselves with the protection not given by the State. Several merchants whose property was seized by the British have gone again to Their High Mightinesses to request compensation. France threatens no longer to admit the Dutch coasters into her harbors if the Republic tolerates their seizure by the British. This has reduced an important personage to complete silence by showing him the futility of any further attempt to increase the army and by pointing out the incongruity of having naval vessels idly cruise the Mediterranean and elsewhere when there are none left in the Channel and the North Sea, where the real pirates are. Also brought to his attention was the fact that a new man-of-war of 54 guns was consumed by flames a few days ago in Amsterdam amidst other Dutch warships. For this miserable deed the are strongly suspected.
      I have seen the latest foreign dispatches. In 24 deadly dull pages in folio there is nothing worth a line more than what I have written above. And were there something worth an extract, I would not have time for it today. As you know, I am alone with neither clerk nor secretary nor any means to get one. But, with the most perfect devotion to the service of the United States and the most sincere respect for you, gentlemen, I am your very humble and very obedient servant
      
       Dumas
      
     